Abatement Order filed September 10, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00843-CV
                                   ____________

                 EITAN LEVY AND NILI LEVY, Appellants
                                         V.
                            GARY LEACH, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-56345

                            ABATEMENT ORDER

      Appellee has notified this court that two exhibits have been omitted from the
reporter’s record. According to appellee, the parties dispute whether the trial court
admitted these exhibits into evidence. Rule 34.6 (e)(3) of the Texas Rules of
Appellate Procedure provides that this court may submit such a dispute to the trial
court for resolution. See Tex. R. App. P. 34.6(e)(3).

      Accordingly, we direct the trial to conduct a hearing to determine whether
Exhibits 13 and 14 were admitted during trial. The court is directed to reduce its
findings to writing and to create a supplemental clerk’s record containing those
findings. If the court finds that the exhibits were admitted, the court reporter is
directed to include a copy of those exhibits in a supplemental reporter’s record.
      The supplemental records are ordered to be filed with the clerk of this court
within 45 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either p arty, or the cour t may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of such date.



                                  PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.